UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7052



THEODORE J. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


DEAN WALKER; RICKY ANDERSON; ROBERT GUY;
CAPTAIN JUSTICE; LIEUTENANT CARROLL; OFFICER
BYRD; CINDY HAYNES; NURSE CONDREY; SHEILA
TAYLOR, Nurse; ALICE LENNARD; DAVID BOBO,
Individually and in their official capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-97-168-4-MU)


Submitted:   December 29, 2000            Decided:   January 10, 2001


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore J. Williams, Appellant Pro Se. William McBlief, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore J. Williams appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Williams v. Walker, No. CA-97-168-4-MU

(W.D.N.C. July 17, 2000).    We deny the motion for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2